Exhibit 10.27
AMENDMENT OF LEASE
     AGREEMENT, made as of the 24th day of September, 1982 by and between 401
PARK AVENUE SOUTH ASSOCIATES, (hereinafter referred to as “Landlord”), and
HEALTH MANAGEMENT SYSTEMS, INC., (hereinafter referred to as “Tenant”).
W I T N E S S E T H :
     WHEREAS, Landlord and Tenant entered into an Agreement of Lease (the
“Lease”) dated September 24, 1981, covering the premises known as the 4th floor
in the building known as 401 PARK AVENUE SOUTH in the City, County and State of
New York; and
     WHEREAS, the parties hereto desire to amend the Lease as follows:

  1.   The date of the expiration of the term of the Lease is changed from
September 30, 1991 to November 30, 1992.     2.   The fixed annual rental for
the period October 1, 1991 to November 30, 1992 shall be $192,500 per annum.    
3.   Article 48 of the Lease is hereby deleted in its entirety and is replaced
with the following:         “48. (a) In every case in which Tenant is required
by the terms of this Lease to pay the Landlord a sum of money (including,
without limitation, payment of fixed and additional rent) and payment is not
made within five (5) days after the same shall become due, Tenant shall pay as
additional rent hereunder, interest on each sum or so much thereof as shall be
unpaid from the date it becomes due until it is paid. Such interest shall be
computed at a rate which shall be two percent (2%) per month; provided, however,
in no event shall such interest be in excess of the highest rate of interest
which shall from time to time be permitted under the laws of the State of New
York to be charged on late payments of sums of money due pursuant to the terms
of a lease. The minimum interest charge in any and all instances shall be
$100.00.

    (b) The interest payable pursuant to paragraph (a) above shall be (i)
payable on demand and (ii) without prejudice to any of the Landlord’s rights and
remedies hereunder, at law or in equity for nonpayment or late payment of rent
and other sum and in addition to any such rights and remedies. No failure by
Landlord to insist upon the strict performance by Tenant’s of Tenant’s
obligations to pay interest as provided in this Article shall constitute a
waiver by Landlord of its right to enforce the provisions of this Article in any
instance thereafter occurring. The provisions of this Article shall not be
construed in any way to extend the grace periods or notice periods provided for
in Article 17 of this Lease.”

 



--------------------------------------------------------------------------------



 



  4.   Article 60 of the Lease in hereby deleted in its entirety and is replaced
with the following:         “60. Landlord and Tenant acknowledge that Tenant has
paid the 4th, 137th and 138th monthly installments of fixed rent.”     5.  
Except as heretofore and hereby amended, all of the terms, conditions and
covenants in the Lease, including, without limitation, the provisions of the
Lease relating to additional rent shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                  401 PARK AVENUE SOUTH ASSOCIATES    
 
           
 
  BY:   /s/ Stephen J. Meringoff
 
            Stephen J. Meringoff,             General Partner    
 
           
 
  HEALTH MANAGEMENT SYSTEMS, INC.    
 
           
 
  BY:   /s/ Robert Holster
 
            Robert Holster             Vice President    

 